Dissenting Opinion
DeBruler, J.
Here the victim testified that she did not recall being cut or stabbed with the knife held by appellant during the robbery. Doctor McArt who treated her wounds testified that the cut to her ear was characteristic of a knife wound but that he had not used the established technique of examining the edges of the wound under magnification to determine whether they were torn or cut, and that such an examination is the established means of determining the type of instrument causing a wound. He testified further that his opinion as to the cause of the wound on the ear was:
*589“You’d have to almost narrow it down to two things, either a knife or glass.”
Appellant was charged with “inflicting a physical injury upon the person of the said Deborah A. Lavrich, with the said knife.” There is no direct statement by the doctor that the victim suffered a knife wound. His almost-either~or opinion was based upon an admittedly inadequate observation. The evidence here has only slightly more force than that found insufficient to support a charge of this same offense in Tibbs v. State, (1970) 255 Ind. 309, 263 N.E.2d 728. The evidence here, while sufficient to warrant a conclusion that appellant was guilty of robbery, was insufficient to warrant a verdict of guilty of inflicting an injury in the commission of a robbery. Accordingly, I would order this conviction reduced to robbery.
Note. — Reported at 377 N.E.2d 626.